Citation Nr: 1439438	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from January 1986 to January 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, although jurisdiction has since been transferred to the St. Louis RO.

The Board remanded this claim in March 2014 for additional development, including a VA compensation examination.  Although that examination took place in March 2014, additional comment must be obtained before this matter can be adjudicated on its merits.  Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran was examined in March 2014, however, the examiner did not address all of the reported stressors or incidents in service that the Veteran has alleged caused his acquired psychiatric disability, including an incident described in the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, she indicated that his reported stressors, in general, were not sufficient to qualify as stressors under the criteria contained in the Fifth edition of the Diagnostic and Statistical Manual (DSM-V), but she did not address particular stressors that would appear to qualify.  In order to qualify as a stressor, the claimant must have been exposed to death, the threat of death, actual or threatened serious injury, or actual or threatened sexual violence.  See DSM-V.  The exposure can be direct; witnessed; indirect, by learning that a close relative or close friend was exposed to trauma; or through repeated or extreme indirect exposure.  Id.  See also 38 C.F.R. § 4.125.  

The Veteran has alleged during the pendency of his claim and to VA treatment providers that a tackle received during an unit football game was perpetrated on him by his commanding officer, who was retaliating against the Veteran for injuring him during a choke hold exercise.  He has also alleged that his wife was raped while he was away in Korea, and that he had an idea that it was going to happen while he was there but he was unable to do anything about it.  Finally, he has alleged that a Korean soldier pointed a rifle at him, and that he saw a Bengal tiger or other type of wild cat on the DMZ that also frightened him.  As these experiences appear to meet the criteria, a supplemental comment is needed.

Additionally, a complete set of his personnel records should be obtained.  The record reveals that only a portion of his personnel file was requested.

The VA examiner also opined that the Veteran did not meet the rest of the criteria for PTSD, as he was not showing anxiety after October 2013.  If the additional stressors that were not considered by the examiner are sufficient to qualify as stressors under the DSM-V criteria, then a comment on whether he met the criteria for PTSD before October 2013 must also be obtained.

Finally, the March 2014 VA examination report appears to be somewhat contradictory, in that the examiner opined that his current problems are likely due to pre-service incidents and stressors, while also opining that his current problems are likely due to post-service incidents and stressors.  Further, she opined that he entered service with a predisposition to feeling sad and to viewing things in his environment as stressful, which led him to view military life as more stressful than others in the same position.  She said that his reactions to incidents in service were more extreme than the situation actually called for, but she did not provide an opinion on whether this predisposition led him to develop any acquired psychiatric disability during service.  She also referred to this predisposition as a preexisting mental disorder, which she opined was not aggravated by service, but did not provide an adequate opinion to rebut the presumption that the Veteran was sound upon entry and acceptance into to service.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA and private treatment records dated since March 2014.

2.  Make arrangements to obtain the Veteran's entire service personnel record.  All efforts should be memorialized in the claims file.

3.  Following receipt of any additional records, make arrangements to obtain a supplemental opinion addressing the likelihood that any of the Veteran's diagnosed acquired psychiatric disabilities are attributable to his service.  The Veteran's claims file and treatment records must be reviewed.

The examiner is asked to provide an opinion on whether any of the Veteran's reported stressors qualify as stressors under the criteria of the DSM-V, regardless of whether he endorses them during the examination: he alleges that a tackle received during a football game was perpetrated on him by his commanding officer, who was retaliating against the Veteran for injuring him during a choke hold exercise; he alleges that his wife was raped while he was away in Korea, and that he had an idea that it was going to happen while he was there but he was unable to do anything about it; he alleges that a Korean soldier pointed a rifle at him, and that he saw a Bengal tiger or other type of wild cat on the DMZ.  He has also more recently indicated that he was involved in a near-accident while riding in a Humvee, and that he was nearly run over by a 2.5 ton truck when he found himself physically in the middle of a domestic dispute.

If review of the stressors leads the examiner to conclude that one or more of his stressors are sufficient under the DSM-V, the examiner is asked to then provide an opinion on whether the Veteran's symptoms meet all of the diagnostic criteria for PTSD under the DSM-V.  The March 2014 examiner opined that he did not meet the criteria for such a diagnosis, but only from October 2013 to the present.  His claim has been pending since April 2009, and so an opinion on whether he met the criteria prior to October 2013 must be obtained.

Next, the examiner is asked to provide a list of all diagnosed acquired disabilities, and then asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed acquired psychiatric disabilities (also to include PTSD, adjustment disorder with depression and anxiety, depressive disorder) are related to his active duty service.  VA treatment providers have attributed his diagnoses, at least in part, to his time in Korea.  The examiner is also asked to comment on whether it is as likely as not that he developed his current acquired psychiatric disability while still in service.  

If the examiner opines that the Veteran entered service with a preexisting acquired psychiatric disability, then the examiner is asked to provide an additional opinion as to whether it is undebatable (or, clear and unmistakable) that the Veteran entered service with a preexisting disability, and provide a discussion of the evidence used to arrive at that conclusion.  The examiner is also asked to provide an opinion on whether it is undebatable (or, clear and unmistakable) that the preexisting disability WAS NOT aggravated by service, and provide a discussion of the evidence used to arrive at that conclusion.   

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the medical report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



